                       USDC SDNY
                 Case 1:20-cv-07510-GHW    Document 24 Filed 12/07/20 Page 1 of 1
                       DOCUMENT                    U.S. Department of Justice
        [Type text]    ELECTRONICALLY FILED
                       DOC #:                      United States Attorney
                       DATE FILED: 12/7/20         Southern District of New York
                                                               86 Chambers Street
                                                               New York, New York 10007


                                                               December 4, 2020

        VIA ECF
        Honorable Gregory H. Woods
        United States District Judge                                MEMORANDUM ENDORSED
        United States District Court
        500 Pearl Street, Room 2260
        New York, NY 10007

          Re:     Charpentier, et al. v. Department of Homeland Security, et al., 20 Civ. 7510 (GHW)

        Dear Judge Woods:

                 This Office represents the defendants (the “government”) in the above-referenced FOIA
        action. On behalf of both parties, I write to respectfully request a two-week adjournment of the
        initial pre-trial conference, i.e., from the current scheduled conference of December 15, 2020 to
        December 29, 2020. This is the parties’ first joint request for an extension of the conference. The
        government previously requested an on-consent two week-extension of the initial conference,
        which the Court granted on November 25, 2020. See ECF No. 22. This extension is requested
        due to plaintiffs’ counsel having a medical procedure and to allow the parties additional time to
        confer regarding the FOIA requests.

                I thank the Court for its consideration of this request.



                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney


                                                            s/ Rebecca R. Friedman
                                                           REBECCA R. FRIEDMAN
                                                           Assistant United States Attorney
                                                           86 Chambers Street, 3rd floor
                                                           New York, NY 10007
                                                           Tel: (212) 637-2614
                                                           Fax: (212) 637-2686
                                                           rebecca.friedman@usdoj.gov
Application granted. The initial pretrial conference scheduled for December 15, 2020 is adjourned to December
29, 2020 at 3:00 p.m. The joint letter and proposed case management plan described in the Court's September 16,
2020 order, Dkt. No. 9, are due no later than December 22, 2020.
SO ORDERED.
                                                                            _____________________________________
Dated: December 5, 2020                                                              GREGORY H. WOODS
                                                                                    United States District Judge
